—Judgment unanimously affirmed without costs. Memorandum: Plaintiff appeals from a judgment entered upon a jury verdict of no cause of action. There is no merit to his contention that Supreme Court erred in instructing the jury concerning Vehicle and Traffic Law § 1111 (d) (4) and § 1151 (b). There was testimony that plaintiff ran into the crosswalk after the light turned green for vehicular traffic. The jury verdict is not contrary to the weight of the evidence. The jury’s resolution of credibility issues in defendant’s favor is supported by the record, and we reject plaintiff’s contention that the jury could not have reached the verdict on any fair interpretation of the evidence (see, Taylor-Gove v St. Joseph’s Hosp. Health Ctr., 242 AD2d 879, 880, lv denied 91 NY2d 805; Kirkpatrick v Timber Log Homes, 190 AD2d 1072). (Appeal from Judgment of Supreme Court, Monroe County, Galloway, J. — Negligence.) Present — Pine, J. P., Wisner, Hurl-butt and Balio, JJ.